Title: To Thomas Jefferson from Alexander Donald, 12 December 1792
From: Donald, Alexander
To: Jefferson, Thomas



Dear Sir
London 12th: Decemr. 1792

Your esteemed favour of the 11th. Octr. came duely to hand and also the Duplicate. I observe that you had been relaxing from the fatigues of business for a couple of months at Monticello, which is certainly very proper and necessary for you to do, and I hope you will not fail to do the same every August and September. I am much obliged to you for your intention of shipping your Crops of Tobacco to D. & B. You can rely my Dear Sir on every exertion in our power to promote your Interest in the sale.
The order for your books is gone to Dublin, and will be shipped from thence by some vessel for James River, such as cannot be procured there will be sent from hence. I have been several times with Ramsden the Optician, who is pretty universally allowed to be the first in his Line, and who has made several for me, he assures me he  will give me one that will please you and do Credit to himself. None of the small drafts you mention have appeared, but when they do, they will be duely honoured.
The Politicks of France seem to be gaining ground fast in Europe, Even this Country, has been greatly agitated by the distribution of Paine’s, and other inflamatory writters, Ten days ago I was under very serious apprehensions of some mischief, But the wise and active measures adopted by Government, and by the Bulk of the People declaring their determination to support our present constitution, my fears are now done away. Our Parliment meets to morrow, when I trust they will be unanimous in their answers to the Kings Speech, and that they will promise to support the constitution with their lives and fortunes.
We have plenty of Grain in this Kingdom, But in the Continent it will be in great demand, which will be of infinite advantage to our Friends in America, at which I always rejoice sincerely. I am Dear Sir Your obliged & obt. Sert.

A Donald


Your Glass will be sent by the first ship bound for Philadelphia.

